Citation Nr: 0119084	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to April 
1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

Recent pulmonary function testing shows an FEV-1 of less than 
40 percent of predicted value.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for COPD 
are met.  38 U.S.C.A. § 1155 (West 1991);Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, §  4, 114 Stat. 
2096,___(2000)(to be codified at 38 U.S.C.A. § 5107); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 6604 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the 60 percent evaluation 
assigned his service-connected COPD does not reflect 
adequately the severity of his pulmonary symptomatology.  
Sworn testimony reflects that he believes the evaluation 
should be increased based on decreased pulmonary function 
that meets or exceeds the criteria for a 100 percent 
disability evaluation.

This claim arises from the appellant's application for 
increased compensation and there is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has also secured all VA and private medical 
records that the appellant has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  VA's duty to assist the claimant in this regard 
accordingly has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the appellant has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the various Statements of 
the Case and Supplemental Statements of the Case that have 
been issued during the appellate process.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
claims, have been satisfied.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection for COPD was granted in a September 1991 
rating decision, with the assignment of a 10 percent rating 
under Diagnostic Code 6603.  This evaluation was increased to 
30 percent in a December 1993 rating decision.  In a January 
1999 rating decision, the RO continued the 30 percent 
evaluation for COPD under Diagnostic Code 6604, which the 
appellant duly appealed.  In September 1999, the RO assigned 
a 60 percent evaluation for COPD.

We note that the schedular criteria for evaluating 
pulmonary/respiratory disabilities were revised in 1996.  See 
38 C.F.R. § 4.96 (revised, effective November 7, 1996).  As 
such, the appellant's disability was thereafter evaluated 
under Diagnostic Code 6604, which set forth new criteria for 
evaluating COPD.

Additionally, we note that, notwithstanding the increased 
disability evaluation assigned by the RO in September 1999, 
the appeal remains before the Board as the maximum benefit 
available to the appellant has not been awarded.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).
The VA Schedule for Rating Disabilities provides 60 percent 
rating where a pulmonary function study demonstrates a 
(Forced Expiratory Volume ) FEV-1 of 40 to 55 percent 
predicted, or; (Forced Expiratory Volume in one second to 
Forced Vital Capacity) FEV-1/FVC of 40 to 55 percent, or; 
(Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method) DLCO (SB) of 40 to 55 percent of 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/mn. (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2000)

A 100 percent rating is provided where a pulmonary function 
study demonstrates an FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent, or; 
DLCO (SB) of less than 40 percent of predicted value, or; 
maximum exercise capacity less than 15 ml/kg/min. oxygen 
consumption (with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6604 (2000).

In this case, the evidence of record show that the appellant 
underwent VA pulmonary examinations, with pulmonary function 
tests, in January and September 1999.  In January 1999, 
pulmonary function testing revealed an FEV-1 of 35 percent 
predicted.  The interpretation was severe obstructive 
pulmonary impairment.  In September 1999, pulmonary function 
testing revealed an FEV-1 of 30 percent predicted.  Again 
severe obstructive pulmonary impairment was interpreted from 
the test results.

Based on recent pulmonary function testing that shows an FEV-
1 of less than 40 percent of predicted value, the criteria 
for a 100 percent disability evaluation under Diagnostic Code 
6604 are met.  Therefore, the Board finds that a 100 percent 
disability evaluation is warranted.



ORDER

A 100 percent disability evaluation for COPD is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

